Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant amendment, the 112 second paragraph rejection is withdrawn.
The ‘117 publication was close art made of record in the action mailed 10/04/2021.  As stated in Applicant response from 2/03/2022, the art of record overcome by amendment, fails to teach or suggest a perovskite sheet as found in the instant claims.  For example, whereas the instant claims are constructed of A’X’, where A’ is incorporated into the perovskite crystalline material, the outer portions of the ‘117 publication include large ligands which are not incorporated into the perovskite crystalline structure.  The distinct differences in structure are further clarified by comparison of Figure 7 of the ‘117 publication relative to Figure 3 of the instant application.  The method of making differences lead to differences in macrostructure.  The ‘117 publication teaches a method that converts perovskite precursors in solution directly to a final product, whereas, the instant method claims (rejoined below) begins with a starting perovskite crystal and then completes a solution based ion exchange.  The exchange leads to perovskites having both mixed A-sites and X-site compositions. 
The art fails to teach or suggest the limitations of the instant claims.  Further searching did not identify addition art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claim 1, 3-4, 6-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, the claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622